DETAILED ACTION
Allowable Subject Matter
Claims 1-11 and 13-21 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The limitation “wherein a wetting surface is provided in the nebulizing chamber, said wetting surface being provided on a plastic component, wherein the wetting surface is configured to be wetted by the aerosol comprising a water-based liquid such that the liquid forms a contact angle of 90 degrees or less with the wetting surface, wherein the annular aerosol guide defined by an inner wall comprising the wetting surface, and wherein an effective cross-sectional area of the annular aerosol guide for delivery of the aerosol, when the wetting surface is wetted by the liquid, is increased in comparison with the annular aerosol guide not having the wetting surface and on which liquid is disposed, thereby increasing an output rate of the nebulizer” is not anticipated or made obvious by the prior art. U.S. ‘698 discloses an aerosol generator that includes structure of the current device, but lacks a wetting surface arranged as claimed. U.S. ‘389 discloses a nebulizer that includes structure of the current device, but lacks a wetting surface arranged as claimed. Sommer (8,596,264) teaches a structurally similar system but teaches hydrophobic surfaces and specifically teaches away from having wetting surfaces.  Levinson (6,432,084) teaches an atomizing system with a wetting surface 30 but fails to teach it within a chamber nor any details about increasing the effective cross sectional area.  Therefore, it would require an unreasonable combination of references that would not suffice for a realistic case of obviousness.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur O. Hall can be reached on (571)270-1814.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTOPHER R DANDRIDGE/Examiner, Art Unit 3752                                                                                                                                                                                                        /ALEX M VALVIS/Primary Examiner, Art Unit 3752